*549This action was brought by the defendants in error against the plaintiffs in error. There was judgment for the plaintiffs, and the defendants take writ of error.
Upon motion of the defendants in error to quash the writ of error, it appears that said writ wás sued out January 13, 1898, returnable to the first day of the present (June) term, and that the plaintiffs in error have failed to file any transcript of the record as required by statute and the rule of court, no' cause being shown for the failure to prosecute the writ of error sued out, the cause will be docketed and the writ of error quashed, as being taken against good faith and merely for delay; and the defendants in error shall recover of the plaintiffs in error the sum of twenty-five dollars as damages for their delay occasioned by such writ of error, besides the costs in this court.